Citation Nr: 0603367	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
sprain, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for thoracic spine 
sprain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbar sprain, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable disability rating for right 
ankle sprain.

5.  Entitlement to a compensable disability rating for a 
bilateral optic nerve disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision rendered by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2005, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.  


REMAND

The Board notes that the most recent VA compensation and 
pension examination addressing the severity of the veteran's 
service-connected ankle disability was conducted in March 
2003 and the most recent examination addressing the severity 
of her service-connected cervical, thoracic, and lumbar spine 
disabilities was conducted in June 2004.  At her April 2005 
Board hearing, she reported that her right ankle and back 
disabilities had increased in severity since those 
examinations.  In particular, she reported an increase in 
pain and limitation of motion.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  On remand, further VA 
examination should be conducted to ascertain the current 
severity associated with these disabilities.  

With respect to her service-connected eye disability, VA 
afforded the veteran a private examination in March 2003.  
The examiner noted that the veteran had slightly diminished 
visual acuity in each eye; however, since her eye examination 
was unchanged from the prior year, the examiner suspected a 
testing artifact rather than any true disease process.  
Nevertheless, the examiner recommended that her visual field 
be retested in another year to be sure.  In light of the 
length of time since the veteran has been afforded an eye 
examination and the recommendation from the examiner that the 
veteran's visual field acuity be retested, further VA 
examination should be conducted to ascertain the current 
severity of the veteran's service-connected eye condition.  

The Board also notes that there have been recent changes in 
the criteria for rating service-connected spinal disorders.  
Specifically, the criteria for evaluating intervertebral disc 
syndrome contained in Diagnostic Code 5293 were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  While a statement of the case was issued 
in November 2002, the veteran was not informed of the changes 
in Diagnostic Code 5293.  In addition, the criteria for 
evaluating diseases and injuries of the spine were amended 
effective September 26, 2003.  See 68 Fed Reg. 51454-51458 
(August 27, 2003).  On remand, the RO should consider the 
changes in the pertinent rating criteria.

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management (AMC) in Washington, D.C., for 
the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her service-
connected cervical spine, thoracic spine, 
lumbar spine, right ankle, and eye 
disabilities since February 2004.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
pertinent evidence, it should so inform 
the veteran and her representative and 
request them to provide the outstanding 
evidence.

4.  The RO should also arrange for the 
veteran to be afforded an orthopedic VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of her 
service-connected cervical spine, 
thoracic spine, lumbar spine, and right 
ankle disabilities.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing.  
The claims folder must be made available 
to and be reviewed by the examiner.  

a) The examiner should describe all 
symptomatology due to the veteran's 
service-connected cervical, thoracic 
and lumbar spine, and right ankle 
disabilities and, to the extent 
possible, distinguish the 
manifestations of each service-
connected disability from those of 
any other non-service-connected 
disorder present.  Any indicated 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed.  

b) In reporting the results of range 
of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by 
pain.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the 
extent of any pain for the service-
connected cervical, thoracic and 
lumbar spine, and right ankle 
disabilities.  

c) Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

d) The examiner should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

e) With respect to the veteran's 
cervical, thoracic, and lumbar spine 
disabilities, the examiner should 
specifically address whether there 
is muscle spasm on extreme forward 
bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine 
to the opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

The examiner should also 
specifically identify any evidence 
of neuropathy to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the veteran's service-
connected back disabilities should 
be identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

f) The examiner should also provide 
an opinion concerning the impact of 
the veteran's service-connected 
cervical, thoracic and lumbar spine, 
and right ankle disabilities on her 
ability to work.  

A rationale for all opinions expressed 
should also be provided and the 
examination report should indicate if the 
examiner reviewed the veteran's medical 
records.

5.  The RO should also arrange for the 
veteran to be afforded an 
ophthalmological VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of her service-connected cervical 
bilateral eye disability.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder must be made 
available to and be reviewed by the 
examiner.
 
a) The examiner should identify all 
current manifestations of the 
veteran's bilateral optic nerve 
drusen to include impairment of 
central visual acuity, impairment of 
field vision or impairment of muscle 
function.  In particular, the 
examiner should provide the visual 
field extent of both eyes (in 
degrees) in the following eight 
meridians: temporally, down 
temporally, down, down nasally, 
nasally, up nasally, up, and up 
temporally.  

b) All examination findings, along 
with a rationale for all opinions 
expressed, should be set forth in 
the examination report.  The 
examiner should indicate in the 
examination report if the veteran's 
medical records were reviewed, 
including the March 2003 examination 
report.

6.  Thereafter, the RO should 
readjudicate the veteran's five increased 
rating claims based on a de novo review 
of the pertinent evidence and in light of 
all applicable criteria including recent 
changes in the rating criteria applicable 
to back disabilities.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
her representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
August 2004 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

